On Motion for Rehearing and Reconsideration

PER CURIAM.
The motion for rehearing and reconsideration must be dismissed. Tyson v. Whitaker & Son, Inc., Me., 411 A.2d 389 (1980); Ginn v. Penobscot Co., Me., 342 A.2d 270, 275 (1975). We have reviewed the instant case to determine whether it falls within any of the limited exceptions recognized in those cases, and have concluded that it does not. Moreover, there is no occasion for any clarification of this Court’s opinion in support of its mandate.
Motion dismissed.